           Case 2:21-cv-00616-RFB-BNW Document 23
                                               22 Filed 08/13/21
                                                        08/10/21 Page 1 of 3



     RILEY A. CLAYTON
1    Nevada Bar No. 005260
     rclayton@lawhjc.com
2    HALL JAFFE & CLAYTON, LLP
     7425 Peak Dr.
3    Las Vegas, Nevada 89128
     Telephone: (702) 316-4111
4    Facsimile: (702)316-4114
5    MICHAEL K. FARRELL (admitted pro hace vice)
     mfarrell@bakerlaw.com
6
     BAKER & HOSTETLER, LLP
7    Key Tower
     127 Public Square, Suite 2000
8    Cleveland, OH 44114
     Telephone: 216-621-0200
9
     Facsimile: 216-696-0740
10
     TIFFANY L. POWERS (pro hac vice forthcoming)
11   tiffany.powers@alston.com
     ALSTON & BIRD LLP
12
     One Atlantic Center
13   1201 West Peachtree Street
     Atlanta, Georgia 30309
14   Telephone: 404.881.7000
     Facsimile: 404.881.7777
15
     Attorneys for Defendants
16

17                              UNITED STATES DISTRICT COURT

18                                     DISTRICT OF NEVADA

19                                                    CASE NO.: 2:21-cv-00616-RFB-BNW
     CAMILLE FAGAN,
20

21                        Plaintiff,                  STIPULATION AND ORDER TO
     vs.                                              STAY DISCOVERY
22
     LIBERTY MUTUAL GROUP, INC., LM
23   GENERAL INSURANCE, LM INSURANCE
     CORPORATION, LM PROPERTY &
24
     CASUALTY INSURANCE COMPANY, and
     DOES 1 through 10,
25
                        Defendants.
26

27          Plaintiff Camille Fagan (“Plaintiff”) and Defendants Liberty Mutual Group, Inc., LM
28   General Insurance, LM Insurance Corporation, and LM Property & Casualty Insurance Company
                                            PAGE 1 OF 3
            Case 2:21-cv-00616-RFB-BNW Document 23
                                                22 Filed 08/13/21
                                                         08/10/21 Page 2 of 3




1    (collectively, “Liberty Mutual”) by and through their respective counsel (collectively the

2    “Parties”), for good cause shown, hereby stipulate and agree as follows:

3           1.        On May 21, 2021, Liberty Mutual moved to dismiss Plaintiff’s Complaint [ECF

4    No. 18] (the “Motion”).

5           2.        Plaintiff filed her Response to Liberty Mutual’s Motion on June 21, 2021 [ECF

6    No. 20].

7           3.        Liberty Mutual filed a Reply in support of the Motion on July 19, 2021. [ECF No.
8    21].
9           4.        Pending resolution of Liberty Mutual’s Motion, the Parties agree and stipulate to
10   a stay of discovery including, but not limited to, any discovery obligations set forth in Fed. R.
11   Civ. P. 26 and LR 26-1, in order to preserve judicial and party resources. The Parties are in
12   agreement that a stay of discovery is warranted at this time. Moreover, discovery is not required
13   to resolve the pending Motion.
14          5.        If the Court denies Liberty Mutual’s Motion, in whole or in part, the Parties agree
15   to submit a discovery plan and scheduling order within 30 days after entry of the Court’s order
16   on the Motion.
17
            6.        Good cause exists to enter the Parties’ stipulated stay of discovery.
18

19
     ///
20

21

22
     ///
23

24

25
     ///
26

27

28

                                                  PAGE 2 OF 3
           Case 2:21-cv-00616-RFB-BNW Document 23
                                               22 Filed 08/13/21
                                                        08/10/21 Page 3 of 3




1           7.     The Parties represent that this stipulation is sought in good faith and not for the

2    purposes of delay.

3
      DATED this 10th day of August 2021.             DATED this 10th day of August 2021.
4

5
      /s/ Danielle C. Miller                          /s Riley A. Clayton
6     Robert T. Eglet                                 Riley A. Clayton
      Cassandra S.M. Cummings                         HALL JAFFE & CLAYTON, LLP
7     Danielle C. Miller                              7425 Peak Dr.
      EGLET ADAMS                                     Las Vegas, Nevada 89128
8
      400 S. Seventh St., Suite 400
9     Las Vegas, NV 89101                             Michael K. Farrell
                                                      BAKER & HOSTETLER, LLP
10    Matthew L. Sharp, Esq.                          Key Tower
      MATTHEW L. SHARP, LTD.                          127 Public Square, Suite 200
11
      432 Ridge Street                                Cleveland, OH 44144
12    Reno, NV 89501
      Attorneys for Plaintiff                         Tiffany L. Powers
13                                                    ALSTON & BIRD LLP
                                                      One Atlantic Center
14                                                    1201 West Peachtree Street
15
                                                      Atlanta, GA 30309-3424
                                                      Attorneys for Defendants
16

17
                                                ORDER
18
                                                 IT IS SO ORDERED.
19

20
                                                        August 13, 2021
                                                 Dated:_______________________
21

22

23                                               ____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                              PAGE 3 OF 3
